THE       ATrORNEY            GENEWAL
                        OF     TEXAS




Honorable H. C. Plttman, Jr.,
Chairman, Ipdustrlal Accident
   Board,
Walton Building,
Austin, Texas                     Opinion No. WW- 333.
                                  Re:   Effect of Section 2 of
                                        House Bill No, 433, Acts
                                        55th Legislature, Regular
                                        Session 1957 (Chapter 397,
                                        page 1186) on authority of
                                        Industrlal Accident Board
                                        to approve compromise set-
Dear Mr. Plttman:                       tlement agreements.
          In your letter of November 8, 1957, you ask:
            "Will you give us your opinion as to whether
     or not this Board has authorlty to approve a Compro-
     mise Settlement Agreement which closes the llablllty
     of an Insurance carrier for euture medical and hos-
     pital expense under the Workmen's Compensation Act
     as amended, I.e. does the word\awardl and the wording
     used In the amendment to Section 5 apply to compromise
     settlements and take precedence over Section 12, Art-
     icle a307v
          You further point out that Section 12 of Article 8307,
Revised Civil Statutes, gives the Board authority to approve
compromise settlement agreements under certain conditions, and
that House Blll No. 433, amending Section 5 of Article 8307,
changes the llablllty of Insurance carriers as to medical and
hospital expenses.
          Section 2 of House Bill No. 433 reads as follows:
            'Sec. 2. Section 5 of Article 8307, Revised
     Civil Statutes of Texas, 1925, as amended, Is hereby
     amended by adding a new paragraph at the end of said
     Section to read as follows:
            "lNotwlthstandlngany other provision of thls
     law, as amended, no award of the Board, and no judgment
Honorable H. C. Pittman, Jr., Page 2 (W-333).


    of the court, havlng jurisdiction of a claim against
    the association for the oost or expense of Items of
    medical aid, hospital services, nursing, chlropraotlc
    ,servlces,medicines or prosthetic appliances furnished
    to an employee under circumstances creating a llabll-
    lty therefor on the part of the association under the
    provisions of thle law, shall Include In such award or
    judgment any cost or expense of any such Items-
    actually furnished to and received by the employee
    prior to the date of said award or judgment. The
    first such final award or ment      rendered on such
    claim shall be remlcata      of the llablllty of the
    association forall such cost or expense which could
    have been claimed up to the date of said award or
     judgment and of the Issue that the Injury-aid
     employee Is subject to the provlslons of this law with
     respect to such Items, but shall not be res Judlcata
    of the obligation of the association to furnish or pay
    for any such Item8 after the date of said award or
     judgment, . . .' (Emphasis ours)
          The remainder of the paragraph provides for continuing
jurisdiction of the Board over the claim for additional medical
expenses and for appeals to the courts from each successive award
of such medical benefits.
          The added paragraph relates only to awards (or denials)
of medical aid and, In our opinion, does not have any.bearlng on
the function of the Board In approving compromise settlement
agreements under Sec~tlon12. The making of awards and th$g;proval
of settlements are two distinct functions of the Board.
Board's approval of a compromise settlement agreement Is not an
award of compensation . . . Neither Is It an order denying compen-
sation." Commercial Casualty Co. v. Hilton, 187 S.W.2d 1081
(Comm. Am., opinion approved by S. Ct.). The Board Is prohibited
from awarding the workman any money for future medical aid, but
there Is nothlng In the Act which would bar or dlmlnlsh the right
of the parties to enter Into a contract settling their rights and
llabllltles with respect to future medical expenses of the kind
referred to In the amendment. There being no amendment to Sec-
tion 12, and there being no mention elsewhere in the Act of the
role the Board Is to play In the approval or disapproval of com-
promise settlement agreements with respect to future medical aid,
the conclusion seems Inescapable that the Legislature Intended
no change with respect thereto.
          The purpose of the amendment to Section 5 was to enable
the workman to obtain unlimited medical treatment. Although his
claim or cause of action Is broken down Into separate periods of
six months each, there Is nothing In the Act to Indicate that
his claim for future medical aid may not be settled by a
Honorable H. C. Plttman, Jr., Page 3 (ww-333).


compromise settlement agreement once and for all. It Is to be
assumed that the Legislature was cognizant of the rules of the
Board which require a showing that maximum recovery has been
reached before It wlll approve compromise settlements,and that
the Legislature contemplated that the Board would discharge Its
responslblllty to protect the +&red workman In this type of
settlement agreement, as It had done under the pre-existing law
where settlement agreements have embraced liability for future '
medical treatment.
          Therefore, It Is our opinion that the amendment to
Sec. 5 of Art. 8307 does not alter the authorlty of the Indus-
trial Accident Board under Sec. 12, and the Board has authorl3.y
to approve compromise settlements which close the llabllltv of
an Insurance carrier for future medical and hospital expenses.
                            SUMMARY
            Section 2 of House Bill No. 433, Acts of
                                        Session,
          the 55th Legislature, Regular-_.       1957
          (Chapter 397, page 1186 at 1192) amending
          Section 5 of Article 8307, Revised Civil
          Statutes, does not alter the authority tid
          duty of the Industrial Accident Board under
          Section 12 with respect to the approval of
          compromise settlement agreements, and this
          authority extends to agreements which terml-
          nate the llablllty of the carrier for future
          medical and hospital expenses.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas




RRR:mg:pf                             Mac0 Stewart
APPROVED:                             Assistant
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
W. V. Geppert
Leonard Passmore
REVIEWED FOR THE ATTORNEY GENERAL
By: James N. Ludlum.